     Case 5:20-cv-05799-LHK Document 172-2 Filed 09/20/20 Page 1 of 6




1

2

3

4

5

6

7

8

9

10                        Attachment B
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                Case 5:20-cv-05799-LHK Document 172-2 Filed 09/20/20 Page 2 of 6


Production::B Production::En Email From             Email To                                Email CC                    Date             Author          File Name            Privilege                Privilege Description                 Redaction        NOTES FOR COURT
  egin Bates     d Bates
DOC_0001149 DOC_0001156 Timothy P Olson Timothy Olson                                                              3/20/2020 9:18 Maryann M Chapin 2020 Census -     Attorney-Client        Document reflecting mental processes of       Redacted       Privilege was mistakenly
                            (CENSUS/ADFO                                                                                          (CENSUS/ADDC Impacts of COVID19 Privilege;                advisor to decisionmaker regarding internal                  asserted over this document.
                            FED)                                                                                                  FED)             03202020 830a.pdf Predecisional and      briefing materials on proposed Department                    This document appears released
                                                                                                                                                                     Deliberative           action/decision/policy.                                      in full at DOC_0001169. This
                                                                                                                                                                                                                                                         document was also mistakenly
                                                                                                                                                                                                                                                         withheld in full as deliberative
                                                                                                                                                                                                                                                         at DOC_0001129.



DOC_0001302 DOC_0001311 Timothy P Olson Timothy Olson                                                              3/23/2020 11:40 Maryann M Chapin 2020 Census -     Attorney-Client       Document reflecting information provided to Redacted         Privilege was mistakenly
                        (CENSUS/ADFO                                                                                               (CENSUS/ADDC Impacts of COVID19 Privilege;               facilitate deliberative discussions regarding                asserted over this document.
                        FED)                                                                                                       FED)             03232020 915.docx Predecisional and     proposed Department action/decision/policy.                  This document appears released
                                                                                                                                                                      Deliberative                                                                       in full at DOC_0001315. This
                                                                                                                                                                                                                                                         document was also mistakenly
                                                                                                                                                                                                                                                         withheld full as deliberative at
                                                                                                                                                                                                                                                         DOC_0001245.



DOC_0001353 DOC_0001364 Maryann M        Albert E Fontenot (CENSUS/ADDC         Thuy Trang Ta Nguyen               3/25/2020 4:48   Maryann M Chapin COVID-19 Updated   Attorney-Client     Document reflecting information provided to Redacted         Attorney-client privilege should
                        Chapin           FED); Kathleen M Styles                (CENSUS/DSSD FED); John R                           (CENSUS/ADDC Roadmap 03252020       Privilege;          facilitate deliberative discussions regarding                not have been asserted over this
                                         (CENSUS/ADDC FED); Michael T           Magruder (CENSUS/FLD FED); Amy L                    FED)             430pm.docx         Predecisional and   proposed updates to Census schedule.                         document. The document
                                         Thieme(CENSUS/ADDC FED); James L
                                                                                Fischer (CENSUS/FLDFED); Kimberly                                                       Deliberative                                                                     maintains dliberative process
                                         Dinwiddie (CENSUS/ADDC FED); Luis J
                                                                                L Canada (CENSUS/FLD FED); Sneha                                                                                                                                         privilege.
                                         Cano (CENSUS/DCEO FED); Phani-
                                         KumarAtri Kalluri (CENSUS/ADDC
                                                                                Thakor Desai (CENSUS/FLD FED);
                                         FED); Barbara M LoPresti (CENSUS/CIO   John T Baker II(CENSUS/FLD FED);
                                         FED); Deborah Stempowski               Michael Bentley (CENSUS/DSSD
                                         (CENSUS/ADDCFED); Christopher M        FED); Vincent T Mule Jr
                                         Denno (CENSUS/ADDC FED); Donna M       (CENSUS/DSSD FED); Willette
                                         Daily (CENSUS/ACSO FED); Jennifer W    Allen(CENSUS/FLD FED); Tamara S
                                         Reichert(CENSUS/DCMD FED); Deirdre     Adams (CENSUS/ADDC FED);
                                         Bishop (CENSUS/GEO FED); Ann M         Deborah A Fenstermaker
                                         Tozzi (CENSUS/ADDC FED); Darlene M
                                                                                (CENSUS/DSSD FED);James T Christy
                                         Ursitti(CENSUS/ADDC FED); Suzanne
                                         Fratino (CENSUS/DCMD FED); James B
                                                                                (CENSUS/LA FED); Karen C Field
                                         Treat (CENSUS/DEPDIR FED); Patrick     (CENSUS/FLD FED); Crystal L Miller
                                         JCantwell (CENSUS/DSSD FED); Judy G    (CENSUS/FLD FED); MeganCatherine
                                         Belton (CENSUS/DCMD FED); Francis C    Kindelan (CENSUS/FLD FED); Jay M
                                         McPhillips (CENSUS/DCMD FED);Alexa     Occhiogrosso (CENSUS/FLD FED);
                                         K Jones-Puthoff (CENSUS/DCMD FED);     Benjamin Taylor(CENSUS/ADDC
                                         Sheila M Szanyi (CENSUS/DCEO FED);     FED); FLD ADCs; Timothy L Kennel
                                         Jeffrey L Bryant(CENSUS/NPC FED);      (CENSUS/DSSD FED); Joan Marie Hill
                                         DCMD ADCs List (CENSUS/ OTHER);
                                                                                (CENSUS/DSSD FED);Dale C Kelly
                                         Erika H Becker Medina (CENSUS/ADDC
                                                                                (CENSUS/FLD FED); John W Donnelly
                                         FED); Kevin JZajac (CENSUS/DCEO
                                         FED); Karen Battle (CENSUS/POP FED);   (CENSUS/FLD FED); Justin L
                                         David G Waddington (CENSUS/SEHSD       McLaughlin (CENSUS/DCEOFED);
                                         FED);Christine Flanagan Borman         Shawn Paterson (CENSUS/FLD FED);
                                         (CENSUS/POP FED); Colleen Hughes       Stacy Gimbel Vidal (CENSUS/PIO FED
                                         Keating (CENSUS/POP FED); Jason
                                         Devine(CENSUS/POP FED); Jonathan
                                         Scott Spader (CENSUS/SEHSD FED);
                                         Stephanie Galvin (CENSUS/SEHSD
                                         FED);Mark Emory Markovic
                                         (CENSUS/DCEO FED); Timothy P Olson
                                         (CENSUS/ADFO FED)




                                                                                                                                       Page 1 of 5
                                                                                 Case 5:20-cv-05799-LHK Document 172-2 Filed 09/20/20 Page 3 of 6


Production::B Production::En Email From                Email To                              Email CC                    Date             Author           File Name           Privilege              Privilege Description               Redaction        NOTES FOR COURT
  egin Bates     d Bates
DOC_0001366 DOC_0001377 Maryann M         Albert E Fontenot (CENSUS/ADDC         Thuy Trang Ta Nguyen               3/25/2020 4:48   Maryann M Chapin 2020 Census -     Attorney-Client     Document reflecting information provided to Redacted      Attorney-client privilege should
                            Chapin        FED); Kathleen M Styles                (CENSUS/DSSD FED); John R                           (CENSUS/ADDC Impacts of COVID19 Privilege;             facilitate deliberative discussions regarding             not have been asserted over this
                                          (CENSUS/ADDC FED); Michael T           Magruder (CENSUS/FLD FED); Amy L                    FED)             03252020 400.docx Predecisional and   proposed Department action/decision/policy.               document. The document
                                          Thieme(CENSUS/ADDC FED); James L
                                                                                 Fischer (CENSUS/FLDFED); Kimberly                                                      Deliberative                                                                  maintains deliberative process
                                          Dinwiddie (CENSUS/ADDC FED); Luis J
                                                                                 L Canada (CENSUS/FLD FED); Sneha                                                                                                                                     privilege.
                                          Cano (CENSUS/DCEO FED); Phani-
                                          KumarAtri Kalluri (CENSUS/ADDC
                                                                                 Thakor Desai (CENSUS/FLD FED);
                                          FED); Barbara M LoPresti (CENSUS/CIO   John T Baker II(CENSUS/FLD FED);
                                          FED); Deborah Stempowski               Michael Bentley (CENSUS/DSSD
                                          (CENSUS/ADDCFED); Christopher M        FED); Vincent T Mule Jr
                                          Denno (CENSUS/ADDC FED); Donna M       (CENSUS/DSSD FED); Willette
                                          Daily (CENSUS/ACSO FED); Jennifer W    Allen(CENSUS/FLD FED); Tamara S
                                          Reichert(CENSUS/DCMD FED); Deirdre     Adams (CENSUS/ADDC FED);
                                          Bishop (CENSUS/GEO FED); Ann M         Deborah A Fenstermaker
                                          Tozzi (CENSUS/ADDC FED); Darlene M
                                                                                 (CENSUS/DSSD FED);James T Christy
                                          Ursitti(CENSUS/ADDC FED); Suzanne
                                          Fratino (CENSUS/DCMD FED); James B
                                                                                 (CENSUS/LA FED); Karen C Field
                                          Treat (CENSUS/DEPDIR FED); Patrick     (CENSUS/FLD FED); Crystal L Miller
                                          JCantwell (CENSUS/DSSD FED); Judy G    (CENSUS/FLD FED); MeganCatherine
                                          Belton (CENSUS/DCMD FED); Francis C    Kindelan (CENSUS/FLD FED); Jay M
                                          McPhillips (CENSUS/DCMD FED);Alexa     Occhiogrosso (CENSUS/FLD FED);
                                          K Jones-Puthoff (CENSUS/DCMD FED);     Benjamin Taylor(CENSUS/ADDC
                                          Sheila M Szanyi (CENSUS/DCEO FED);     FED); FLD ADCs; Timothy L Kennel
                                          Jeffrey L Bryant(CENSUS/NPC FED);      (CENSUS/DSSD FED); Joan Marie Hill
                                          DCMD ADCs List (CENSUS/ OTHER);
                                                                                 (CENSUS/DSSD FED);Dale C Kelly
                                          Erika H Becker Medina (CENSUS/ADDC
                                                                                 (CENSUS/FLD FED); John W Donnelly
                                          FED); Kevin JZajac (CENSUS/DCEO
                                          FED); Karen Battle (CENSUS/POP FED);   (CENSUS/FLD FED); Justin L
                                          David G Waddington (CENSUS/SEHSD       McLaughlin (CENSUS/DCEOFED);
                                          FED);Christine Flanagan Borman         Shawn Paterson (CENSUS/FLD FED);
                                          (CENSUS/POP FED); Colleen Hughes       Stacy Gimbel Vidal (CENSUS/PIO FED
                                          Keating (CENSUS/POP FED); Jason
                                          Devine(CENSUS/POP FED); Jonathan
                                          Scott Spader (CENSUS/SEHSD FED);
                                          Stephanie Galvin (CENSUS/SEHSD
                                          FED);Mark Emory Markovic
                                          (CENSUS/DCEO FED); Timothy P Olson
                                          (CENSUS/ADFO FED)




                                                                                                                                        Page 2 of 5
                                                                          Case 5:20-cv-05799-LHK Document 172-2 Filed 09/20/20 Page 4 of 6


Production::B Production::En Email From              Email To                   Email CC         Date         Author            File Name             Privilege               Privilege Description              Redaction   NOTES FOR COURT
  egin Bates     d Bates
DOC_0001605 DOC_0001606 Christopher J      Ali Mohammad Ahmad                               4/18/2020 2:23                 more materials for   Attorney-Client     Email communication reflecting mental      Redacted
                            Stanley        (CENSUS/ADCOM FED); Albert E                                                    Monday.pdf           Privilege;          processes of advisor to decisionmaker
                            (CENSUS/OCIA   Fontenot (CENSUS/ADDC FED);                                                                          Predecisional and   regarding and comment reflecting request
                            FED)           Timothy P Olson(CENSUS/ADFO                                                                          Deliberative        for legal advice from Commerce attorney
                                           FED); Michael John Sprung                                                                                                Michael A. Cannon on deliberative material
                                           (CENSUS/DEPDIR FED);
                                           Benjamin J Page (CENSUS/CFO
                                           FED);Steven Dillingham
                                           (CENSUS/DEPDIR FED); Steven
                                           K Smith (CENSUS/DEPDIR FED)




DOC_0001637 DOC_0001638 Christopher J      Ali Mohammad Ahmad                               4/18/2020 2:28                 copies of pending    Attorney-Client     Email communication reflecting information Redacted
                        Stanley            (CENSUS/ADCOM FED); Albert E                                                    COVID-19             Privilege;          provided to facilitate deliberative discussions
                        (CENSUS/OCIA       Fontenot (CENSUS/ADDC FED);                                                     congressional.pdf    Predecisional and   regarding draft talking points on proposed
                        FED)               Timothy P Olson(CENSUS/ADFO                                                                          Deliberative        Department action/decision/policy and
                                           FED); Michael John Sprung                                                                                                comment reflecting request for legal advice
                                           (CENSUS/DEPDIR FED);                                                                                                     from Commerce attorney Michael A.
                                           Benjamin J Page (CENSUS/CFO                                                                                              Cannon on deliberative material.
                                           FED);Steven Dillingham
                                           (CENSUS/DEPDIR FED); Steven
                                           K Smith (CENSUS/DEPDIR FED)




                                                                                                             Page 3 of 5
                                                                         Case 5:20-cv-05799-LHK Document 172-2 Filed 09/20/20 Page 5 of 6


Production::B Production::En Email From             Email To                        Email CC                 Date            Author             File Name               Privilege                 Privilege Description                Redaction            NOTES FOR COURT
  egin Bates     d Bates
DOC_0001685 DOC_0001686 Timothy.P.Olson Timothy Olson                                                   4/19/2020 6:28                     Fwd_ more materials Attorney-Client         Email communication reflecting information Redacted
                            @census.gov                                                                                                    for Monday.pdf      Privilege;              provided to facilitate deliberative discussions
                                                                                                                                                               Predecisional and       regarding draft talking points on proposed
                                                                                                                                                               Deliberative            Department action/decision/policy and
                                                                                                                                                                                       reflecting request for legal advice sought
                                                                                                                                                                                       from Commerce attorney Michael A.
                                                                                                                                                                                       Cannon.




DOC_0001717 DOC_0001718 Timothy P Olson Timothy Olson                                                   4/19/2020 6:28                     Fwd_ more materials Predecisional and       Email communication reflecting mental        Redacted           While the redaction on the
                        (CENSUS/ADFO                                                                                                       for Monday.pdf      Deliberative;           processes of advisor to decisionmaker                           document correctly notes the
                        FED)                                                                                                                                   Attorney-Client         regarding draft talking points on proposed                      claim of attorney-client
                                                                                                                                                               Privilege               Department action/decision/policy and                           privilege, the log mistakenly
                                                                                                                                                                                       reflecting request for legal advice sought                      omitted it.
                                                                                                                                                                                       from Commerce attorney Michael A.
                                                                                                                                                                                       Cannon.
DOC_0001749 DOC_0001751 Timothy P Olson Timothy Olson                                                   4/19/2020 6:29                     Fwd_ copies of         Attorney-Client      Email communication reflecting mental        Redacted
                        (CENSUS/ADFO                                                                                                       pending COVID-19       Privilege;           processes of advisor to decisionmaker
                        FED)                                                                                                               congressional.pdf      Predecisional and    regarding draft talking points on proposed
                                                                                                                                                                  Deliberative         Department action/decision/policy and
                                                                                                                                                                                       reflecting request for legal advice sought
                                                                                                                                                                                       from Commerce attorney Michael A.
                                                                                                                                                                                       Cannon.




DOC_0005070 DOC_0005071 James L            Steven K Smith               Kathleen M Styles (CENSUS/ADDC 5/28/2020 8:55                      draft Talking Points re Attorney-Client     Email communication containing pre-        Redacted
                        Dinwiddie          (CENSUS/DEPDIR FED); Michael FED); Christopher J Stanley                                        GAOs June 2020          Privilege;          decisional deliberations regarding draft
                        (CENSUS/ADDC       John Sprung (CENSUS/DEPDIR   (CENSUS/OCIA FED)                                                  report t___.pdf         Predecisional and   talking points and reflecting legal advice
                        FED)               FED); Christa D                                                                                                         Deliberative        from the Commerce Office of the General
                                           Jones(CENSUS/DEPDIR FED)                                                                                                                    Counsel.




DOC_0006515 DOC_0006532 Christa D Jones Risko, Daniel (Federal); Ron S                                  7/15/2020 0:00 Christopher Denno   Count Imputation       Attorney-Client      Document reflecting mental processes of      Withheld in full   Attorney-client privilege should
                        (CENSUS/DEPDI Jarmin (CENSUS/DEPDIR FED)                                                                           Overview 6.9.20        Privilege;           decisionmaker regarding proposed                                not have been asserted over this
                        R FED)                                                                                                             v15.pdf                Predecisional and    Department action/decision/policy.                              document. The document
                                                                                                                                                                  Deliberative                                                                         maintains deliberative process
                                                                                                                                                                                                                                                       privilege. The same document is
                                                                                                                                                                                                                                                       withheld in full as deliberative
                                                                                                                                                                                                                                                       at DOC_0006590, 6628, and
                                                                                                                                                                                                                                                       6687.




                                                                                                                           Page 4 of 5
                                                                         Case 5:20-cv-05799-LHK Document 172-2 Filed 09/20/20 Page 6 of 6


Production::B Production::En Email From               Email To                 Email CC         Date          Author           File Name            Privilege                Privilege Description               Redaction    NOTES FOR COURT
  egin Bates     d Bates
DOC_0014731 DOC_0014731 Ron S Jarmin      Melissa L Creech (CENSUS/PCO                     8/3/2020 14:05                 Fw_ Nonresponse     Attorney-Client     Email communication containing             Redacted
                            (CENSUS/DEPDI FED); Christa D Jones                                                           Followup(1).pdf     Privilege;          information gathered for pre-decisional
                            R FED)        (CENSUS/DEPDIR FED)                                                                                 Predecisional and   deliberations regarding letter received by
                                                                                                                                              Deliberative        Commerce and request for legal advice from
                                                                                                                                                                  Commerce attorney Melissa L. Creech.

DOC_0014765 DOC_0014765 Ali Mohammad      Steven Dillingham                                8/3/2020 17:25                 SHORT FUSE-         Attorney-Client     Email communication containing               Redacted
                        Ahmad             (CENSUS/DEPDIR FED); Ron S                                                      SMALL GROUP-        Privilege;          communications among staff, including
                        (CENSUS/ADCO      Jarmin (CENSUS/DEPDIR FED);                                                     Statement Edits-    Predecisional and   counsel, providing legal advice and analysis
                        M FED)            Nathaniel                                                                       Pleas___.pdf        Deliberative        from Patrick F. Philbin, White House
                                          Cogley(CENSUS/DEPDIR FED);                                                                                              Counsel's Office, regarding proposed
                                          Albert E Fontenot                                                                                                       Department action/decision/policy.
                                          (CENSUS/ADDC FED); Christa D
                                          Jones (CENSUS/DEPDIR
                                          FED);Enrique Lamas
                                          (CENSUS/DEPDIR FED)




DOC_0014766 DOC_0014767 Ali Mohammad      Steven Dillingham                                8/3/2020 17:25 Ali Mohammad  FOR REVIEW- Draft     Attorney-Client     Draft document containing communications Withheld in full
                        Ahmad             (CENSUS/DEPDIR FED); Ron S                                      Ahmad         Director Dillingham   Privilege;          among staff, including counsel Patrick F.
                        (CENSUS/ADCO      Jarmin (CENSUS/DEPDIR FED);                                     (CENSUS/ADCOM Stateme.docx          Predecisional and   Philbin, White House Counsel's Office,
                        M FED)            Nathaniel                                                       FED)                                Deliberative        providing legal advice and analysis from
                                          Cogley(CENSUS/DEPDIR FED);                                                                                              counsel regarding proposed Department
                                          Albert E Fontenot                                                                                                       action/decision/policy.
                                          (CENSUS/ADDC FED); Christa D
                                          Jones (CENSUS/DEPDIR
                                          FED);Enrique Lamas
                                          (CENSUS/DEPDIR FED)




                                                                                                            Page 5 of 5
